Case 2:19-cv-08024-ODW-JC Document 27-2 Filed 12/05/19 Page 1 of 4 Page ID #:683




                             EXHIBIT 1
                                                                        Exhibit 1
                                                                         Page 3
      Case 2:19-cv-08024-ODW-JC Document 27-2 Filed 12/05/19 Page 2 of 4 Page ID #:684


Marc Feldman

From:                                  Marc Feldman
Sent:                                  Thursday, November 21, 2019 3:23 PM
To:                                    'Christopher Hook'; Peter Klee
Cc:                                    Jack Burns; Judy Johns
Subject:                               RE: Baker v. Allstate - EARTH TO SHEPPARD MULLIN BRAIN TRUST



Chris,

Your email below is unclear. Are your clients offering to settle for the amount of Mackey
Construction's estimate of $394,731, less Allstate's prior dwelling payments? Please clarify so
I can relay to my client.

Marc J. Feldman
+1 619-338-6526 I direct
MFeldman@sheppardmullin.com I Bio


Sheppard Mullin
501 West Broadway. 19th Floor
San Diego, CA 92101-3598
+1 619-338-6500 I main
www.sheppardmullin.com     I Linkedln I Twitter

From: Christopher Hook <chris@cghlaw.com>
Sent: Thursday, November 21, 2019 2:47 PM
To: Marc Feldman <MFeldman@sheppardmullin.com>; Peter Klee <PKlee@sheppardmullin.com>
Cc: Jack Burns <JBurns@sheppardmullin.com>; Judy Johns <JJohns@sheppardmullin.com>
Subject: Baker v. Allstate - EARTH TO SHEPPARD MULLIN BRAIN TRUST

ALLSTATE CAN SETILE THIS CLAIM NOW FOR STATED ESTIMATE OR CLAIM CAN BE ADJUSTED BY THE HONORABLE
JUDGE OTIS WRIGHT NEXT WEEK

SEND FILE TO ED CARRASCO FOR EVALUATION TO DOUBLE CHECK SMRH WORK




                Law Offices of Christopher G. Hook
                4264 Overland A venue
                Culver City, California 90230
                Tel. (310) 839-5179
                Fax {310) 684-2032


This e-mail is confidential and conveys information intended only for the named recipient(s).




                                                              1
                                                                                                      Exhibit 1
                                                                                                       Page 4
      Case 2:19-cv-08024-ODW-JC Document 27-2 Filed 12/05/19 Page 3 of 4 Page ID #:685

Marc Feldman

From:                               Marc Feldman
Sent:                               Thursday, November 21, 2019 5:10 PM
To:                                 'Christopher Hook'; Jack Burns
Cc:                                 Judy Johns
Subject:                            RE: Baker v. Allstate: Deposition Notices



These witnesses are available on the following dates in LA:

Robert Romero - December 11
Ed Carrasco - December 13
Rosalinda Murphy- December 10, 12 (subject to confirmation tomorrow) and 17.

Marc J. Feldman
+1 619-338-6526 I direct
MFeldman@sheppardmullin.com I Bio


SheppardMullin
501 West Broadway, 19th Floor
San Diego, CA 92101-3598
+1 619-338-6500 I main
www.sheppardmullin.com I Linkedln I Twitter


From: Christopher Hook <chris@cghlaw.com>
Sent: Wednesday, November 20, 2019 3:04 PM
To: Marc Feldman <MFeldman@sheppardmullin.com>; Jack Burns <JBurns@sheppardmullin.com>
Cc: Judy Johns <JJohns@sheppardmullin.com>
Subject: RE: Baker v. Allstate: Deposition Notices

I need all dates immediately. I am clearing my calendar for MSJ/Trial. I need dates for everyone ASAP in LA, any
weekday. I need Ed and Romero first, immediately, followed by their supervisor. I am going to seek how far up the rot
goes.

Thanks,

Chris


From: Marc Feldman <MFeldman@sheppardmullin.com>
Sent: Wednesday, November 20, 2019 3:01 PM
To: Christopher Hook <chris@cghlaw.com>; Jack Burns <JBurns@sheppardmullin.com>
Cc: Judy Johns <JJohns@sheppardmullin.com>
Subject: RE: Baker v. Allstate: Deposition Notices

Chris,

With respect to the deposition notices:


                                                               1
                                                                                                       Exhibit 1
                                                                                                        Page 5
    Case 2:19-cv-08024-ODW-JC Document 27-2 Filed 12/05/19 Page 4 of 4 Page ID #:686

At Mr. Romero and Mr. Carrasco's depositions, we agreed to resume them at mutually
agreeable dates within 60 days - not on unilaterally set dates. For the week of December 2,
Mr. Romero, who will also likely be Allstate's 30(b)6 witness, has scheduled time off for family
medical reasons. Mr. Carrasco has jury duty. I also have conflicts that week.

I will try to secure dates for the weeks of December 9 or 16 for these depositions and for the
deposition of Rosalinda Murphy. What is your availability the those weeks?

Palmer McDonald, Angela Davis, and Kevin Bayird are employees of Pilot Catastrophe Services,
not Allstate, and they reside in Mobile, Alabama. Therefore, a subpoena is required to compel
their depositions, and their depositions must be held within 100 miles of where they
reside. F.R.C.P. 45. See also Ulin v. Lovell's Antique Gallery, 2010 WL 2680761, at *2 (N.D. Cal.
July 6, 2010). Nevertheless, I will reach out to see if these depositions can be arranged
without the need for subpoenas.

Marc J. Feldman
+1 619-338-6526 I direct
MFeldman@sheppardmullin.com I Bio


SheppardMullin
501 West Broadway, 19th Floor
San Diego, CA 92101-3598
+1 619-338-6500 I main
www.sheppardmullin.com     I Linkedln I Twitter

From: Christopher Hook <chris@cghlaw.com>
Sent: Monday, November 18, 2019 8:12 PM
To: Jack Burns <JBurns@sheppardmullin.com>; Marc Feldman <MFeldman@sheppardmullin.com>
Subject: Baker v. Allstate: Deposition Notices

Please see attached. Hard copies follow by overnight mail.

Respectfully,




                Law Offices of Christopher G. Hook
                4264 Overland A venue
                0.1lver City, Califomia 90230
                Tel. (310) 839-5179
                Fax (3] 0) 684-2032


This e-mail is confidential and conveys information intended only for the named recipient(s).

Attention: This message is sent by a law firm and may contain information that is privileged or confidential. If you
received this transmission in error, please notify the sender by reply e-mail and delete the message and any
attachments.

                                                             2
                                                                                                          Exhibit 1
                                                                                                           Page 6
